DETAILED ACTION
This is in response to amendment filed on May 7, 2020 and the RCE filed on June 8, 2020. Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2020 has been entered. 
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and similar claim 11, the closest art, Mandel (US 2017/0223190) discloses receiving historical inquiries (Mandel, paragraph [0080-81], Response Log Storage 185 are available to a requester on a historical basis); forming clusters based on the historical inquiries, each of the clusters representing a substantive meaning of a subset of the historical inquiries (Mandel, paragraph [0054-56], Cluster Detection Logic 127 is configured to determine if a customer service request is a member of a cluster of customer service requests. "Clusters" are groups of customer service inquiries having similar topics and/or requiring similar responses); assigning a level of sophistication to each of the clusters (Mandel, paragraph [0054-58], matching performed by Matching Logic 115 can be dependent on assignment of customer service inquires to particular clusters); generating sub-clusters within each of the clusters, each of the sub-clusters representing a level of 
substantive issue of the current inquiry; and offering a particular response to a customer device, the particular response being associated with one of the two or more identified clusters that includes a substantive meaning that matches the substantive issue of the current inquiry according to the crowdsourcing and the particular response being associated with the sub-cluster generated in the one of the two or more identified cluster for the sentiment and the level of sophistication of the current inquiry” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Made of Record
Hotchkies et al. (US 10311371 B1) disclose Machine Learning Based Content Delivery.
Fikes et al. (US 20060224583 A1) disclose Systems and Methods for Analyzing A User's Web History.
Zamir et al. (US 20060224587 A1) disclose Systems and Methods for Modifying Search Results Based on A User's History.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
February 26, 2022